222 F.2d 264
UNITED DISTILLERS of AMERICA, Inc., Libellant-Appellee,v.THE OLANCHO, her engines, etc., Respondent-Appellant.
No. 310, Docket 23516.
United States Court of Appeals Second Circuit.
Argued April 15, 1955.Decided May 12, 1955.

Haight, Deming, Gardner, Poor & Havens, New York City (MacDonald Deming and Gordon W. Paulsen, New York City, of counsel), for appellant.
Bigham, Englar, Jones & Houston, New York City (Donald M. Waesche, Jr., New York City, of counsel), for appellee.
Before FRANK, MEDINA and STALEY, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of Judge Clancy.